This is an action on promissory notes and to foreclose real estate mortgage.
Near the end of the trial the court, over defendants' objections, discharged the jury from further consideration of the case for the asserted reason that no issue of fact existed properly to be submitted to the jury. Thereafter judgment was rendered for plaintiff below, and defendants have appealed.
In their answer defendants charged usury, and in addition thereto alleged that the original owners of the notes and mortgage were unlicensed foreign corporations (secs. 9738, 130, 131, O. S. 1931, 18 Okla. Star. Ann. secs. 451-453); that the loan evidenced by said instruments constituted doing business in Oklahoma on the part of said corporations; *Page 502 
that the plaintiff trustee and the parties he now represents were aware of these circumstances when they became owners of said notes and mortgage, and that by reason thereof the aforesaid obligations were voidable at the option of defendants as against said corporations and their assignees (sec. 132, O. S. 1931, 18 Okla. Stat. Ann. sec. 454), and that suit thereon could not be maintained in the state courts (sec. 135, O. S. 1931, 18 Okla. Stat. Ann. Sec. 457).
Defendants say the action is one for the recovery of money and therefore triable to a jury as a matter of statutory right. Section 350, O. S. 1931, 12 Okla. Stat. Ann. Sec. 556. It is asserted in this behalf theft ample evidence for the jury's consideration was produced on the issues of usury and of doing business in Oklahoma. For this reason, defendants say, the court erred in taking the case from the jury.
Conceding the action to be one for the recovery of money, the amount due was not disputed. Foreclosure is of equitable cognizance, and where the amount due is not in issue the right to jury trial does not exist. Sullins v. Domer, 176 Okla. 45,54 P.2d 391. There the rule is stated as follows:
"In an action to recover judgment on promissory note, and to foreclose mortgage made to secure payment thereof, where answer fails to join issue as to the indebtedness due, the case is not one properly triable by a jury within the meaning of section 350, O. S. 1931."
Neither the plea of usury nor the defense asserted under the provisions of section 132, supra, that the corporations were not licensed to do business here, constitutes a denial of the indebtedness or any portion thereof. These are statutory defenses, optional with the debtor, enacted more as legislative pronouncements of the public policy rather than as legal methods by which the individual may extinguish his debt by a process other than by payment. In the instant case these matters were issues triable to the court as in equity, since there was no issue raised as to the amount of money due on the indebtedness. The sufficiency of the evidence is not questioned in the briefs and is therefore not here for consideration. We must conclude that the judgment appealed from is supported by the weight of the evidence on those issues.
The judgment is affirmed.
OSBORN, C. J., and RILEY, PHELPS, and DAVISON, JJ., concur.
                          On Rehearing.